          Case 1:20-cv-00807-JKB Document 57 Filed 04/01/21 Page 1 of 16



IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
                          (Northern Division)

AMBIMJB, LLC,                                 *
                                              *
     Plaintiff/Counter-Defendant              *
                                              * Civil Case Number: 1:20-cv-00807-JKB
v.                                            *
                                              *
STRATEGIC ARMORY CORPS, LLC,                  *
                                              *
     Defendant/Counter-Plaintiff              *



PLAINTIFF’S SUPPLEMENTAL MEMORANDUM IN SUPPORT OF THIS COURT’S
CONTINUED SUBJECT MATTER JURISDICTION OVER PLAINTIFF’S CLAIM FOR
                      UNJUST ENRICHMENT

        Plaintiff AMBIMJB, LLC (“Plaintiff” or “AMBI”), by and through undersigned counsel,

respectfully submits this supplemental memorandum in support of this Court’s continued subject

matter jurisdiction over Plaintiff’s claim for unjust enrichment.

                                       INTRODUCTION

        On March 11, 2021, this Court passed an Order (the “Summary Judgment Order”) (ECF

No. 56) granting Plaintiff’s Motion for Summary Judgment (ECF No. 43) as to Count I (Breach

of Contract) of Plaintiff’s Second Amended Complaint (ECF No. 42 ¶¶ 20-26) and denying

Defendant Strategic Armory Corporation’s Cross-Motion for Summary Judgment (ECF No. 49)

as to Count II (Unjust Enrichment) of Plaintiff’s Second Amended Complaint (ECF No. 42 ¶¶ 27-

32). As a result of the Summary Judgment Order, Plaintiff’s claim for unjust enrichment remains

to be adjudicated.

        The Summary Judgment Order directs Plaintiff to submit briefing regarding the Court’s

subject matter jurisdiction over Plaintiff’s claim for unjust enrichment that presents evidence



                                                 1
            Case 1:20-cv-00807-JKB Document 57 Filed 04/01/21 Page 2 of 16



showing that the amount in controversy for the unjust enrichment claim satisfies the amount-in-

controversy requirement of 28 U.S.C. § 1446(c)(2)(B), as well as identifies any additional reasons

why the Court must, should, or should not retain jurisdiction over Plaintiff’s unjust enrichment

claim. (ECF No. 56.) Plaintiff submits this brief in response to the Court’s request.

       As explained more fully below, Plaintiff’s claim for unjust enrichment satisfies the amount-

in-controversy requirement of 28 U.S.C. § 1446(c)(2)(B), and considerations of judicial economy

compel this Court to retain supplemental jurisdiction over Plaintiff’s unjust enrichment claim.

                                             ARGUMENT

       I.       Plaintiff’s Claim for Unjust Enrichment Satisfies the Amount-in-
                Controversy Requirement of 28 U.S.C. § 1446(c)(2)(B) as the Benefits
                Plaintiff Conferred Upon Defendant Exceed $75,000 in Value.

       It is well established that the “classic measurement of unjust enrichment damages is the

gain to the defendant, not the loss by the plaintiff.” Magavero v. Silverstein, 142 Md.App. 259,

276 (2002); Mass Transit Admin. v. Granite Const. Co., 57 Md.App. 766, 775 (1984) (“The

restitution claim is not aimed at compensating the plaintiff, but at forcing the defendant to disgorge

benefits that it would be unjust for him to keep.”). A successful unjust enrichment claim serves to

“deprive the defendant of benefits that in equity and good conscience he ought not to keep, even

though he may have received those benefits quite honestly in the first instance, and even though

the plaintiff may have suffered no demonstrable losses.” Hill v. Cross Country Settlements, LLC,

402 Md. 281, 295-296 (2007).

       In this case, Plaintiff alleges it:

                [C]onferred a benefit upon Defendant by sharing its ideas and intellectual property
                and providing its time and experience in connection with the Defendant’s use and
                integration of the [Brown] Patent, and derivatives therefrom, together with the work
                product and deliverables resulting from Plaintiff’s engineering and consulting
                services, into its business and product offerings.



                                                  2
         Case 1:20-cv-00807-JKB Document 57 Filed 04/01/21 Page 3 of 16



(Second Amended Complaint ¶ 29, ECF No. 42.) The evidence adduced through discovery

confirms the benefits Plaintiff conferred upon Defendant include (i) detailed engineering drawings

(prints) and related 3-D computer aided design (“CAD”) models, (ii) detailed, step-by-step

manufacturing process instructions for producing the AR-15 and AR-10 upper receivers, AR-15

scaled-down piston system (including two-piece bolt carriers), and piston assembly components;

(iii) formulation of cutting tool lists; (iv) design and engineering of tombstones, sub plates,

fixtures, hardware, and coding for Computer Numerical Control (“CNC”) horizontal milling

machines; (v) test methodologies for testing of products, performance of testing, and review of test

results; (vi) updated engineering drawings (prints) and CAD models with adjustments for full

adaption onto Defendant’s firearms; and (vii) other related trade secrets and know how – all of

which allow Defendant to manufacture and produce firearms adapted with the patented gas piston

system described more fully in U.S. Patent 9,816,769 (the “Brown Patent”). (See Exhibit 1,

Excerpts from Plaintiff’s Answers to Interrogatories, pp. 4-8.) It is inequitable for Defendant to

retain the benefits Plaintiff conferred without the payment of their value. Hill supra at 295.

               a. The Benefits Plaintiff Conferred Upon Defendant Allow Defendant
                  to Manufacture and Produce Firearms Adapted with the Patented
                  Gas Piston System.

       Here, when asked by interrogatory to “[d]escribe in complete detail all monetary and non-

monetary benefits which [Defendant] received, including, but not limited to, revenues generated

from the processes, fixtures and tooling designs which Plaintiff performed work in connection

with,” Defendant responded:

               SAC has not benefited in any way from any processes, fixtures, or tooling designs
               performed by Plaintiff. Neither Plaintiff, nor SAC, was able to design a gas piston
               system falling within the scope of the ‘769 patent that could be incorporated into
               SAC’s rifles. Accordingly, SAC was never able to manufacture, sell, or offer for
               sale any product incorporating a gas piston system falling within the scope of the
               ‘769 patent.

                                                 3
         Case 1:20-cv-00807-JKB Document 57 Filed 04/01/21 Page 4 of 16




(Exhibit 2, Excerpts from Defendant’s Answers to Interrogatories, p. 3.) (emphasis added). This

unfounded theme continues throughout the deposition of Jose Schincariol, owner of Defendant.

(Exhibit 3, Schincariol Dep. 107:16-108:9 (“The answer I received from my technical team was

that the system didn’t work in our rifles, was not working in our rifles.”); id. at 111:14-112:8

(“Because I bought a piston system that was not working.”); id. at 115:17-116:5 (“It was the answer

that I received that you saw in the last email saying that was not even close to work.”); id. at 129:9-

21 (“Because it didn’t work, the system I was buying didn’t work.”)). Based on the foregoing and

review of the record, it is reasonable to infer that an undeniable benefit Defendant hoped to obtain

from the additional engineering and consulting services it requested from Plaintiff was the

successful adaptation of the patented gas piston system onto firearms Defendant manufactures.

       Jason Kalua, a former Chief Executive Officer of Defendant, testified that once Defendant

encountered difficulty in adapting the gas piston system to its rifles, Defendant contacted

Plaintiff’s President, Michael Brown, for assistance; Mr. Brown, in turn, traveled to Defendant’s

offices in Arizona and successfully assisted Defendant with adapting the gas piston system to its

rifles. (Exhibit 4, Kalua Dep. 95:12 – 97:9.) When asked whether Mr. Kalua received reports back

as to whether Mr. Brown as able to assist Defendant in adapting the piston system onto Defendant’s

rifles, Mr. Kalua confirmed: “[] we had it fit.” (Id. at 97:3-9.)

       By email dated October 12, 2018, from Mr. Brown to Mr. Kalua, Mr. Brown confirms

“[t]he sample scale down piston assemblies are completely machined” then identifies the

engineering and consulting work that resulted in the successful adaptation of the patented gas

piston system onto firearms Defendant manufactures, writing:

               We reduced the .500” outside diameter to .437” diameter. They will now clear your
               hand guard rail without [any] compromise to the integrity. We also moved the
               shoulder length back to accommodate your long barrel nut. The gas hole on the

                                                   4
         Case 1:20-cv-00807-JKB Document 57 Filed 04/01/21 Page 5 of 16



               piston base was reduced to .063” diameter to restrict gas for your standard barrel
               gas hole. We put two .047” diameter gas holes into the gas plug. This will give you
               a good start for the 5.56 x 45 (16” barrel) and the ability to open them up for shorter
               barrel lengths.

               We removed the gas rings on the scaled down model. This should make
               manufacturing and cost go down.

               Attached are the cad models, prints and pdf’s for the piston base and gas plug. You
               need to replace the ones I gave you while I was out with the attached files.

               I will follow up with messaging you the pictures, because of email size.

(Id. at 98:12-101:4, Ex. 9.)

       The benefits Plaintiff conferred upon Defendant of the engineering support that extended

beyond the gas piston system and to Defendant’s overall manufacturing processes allow Defendant

to manufacture and produce firearms adapted with the patented gas piston system. As Mr. Brown

explained at deposition:

               Q: And so now you believe that AMBI is entitled to full payment on amounts
               identified in the patent purchase agreement as well as the amounts for providing
               engineering support?

               A: I do.

               Q: Okay. Why?

               A: Why? Because they’re using that technology. I gave them the technology on
               parts that they’re running in production today.

               Q: Well, how do you know they’re running it on production today?

               A: Well, believe me, I gave them this stuff and they were working on the machines,
               having fixtures built. Now, I don’t actually know that they’re using the stuff to this
               moment but I do know that I sat down with their machinist, their setup guys. I sat
               down with Jack and transferred files, tombstones, fixtures, hardware, processes,
               where to cut, when to cut, what tools to use. They were manufacturing upper
               receivers at one per every 90-minute, and my process gave them a process to
               manufacture six in their 90-minute timeframe.

               Q: Manufacture what?



                                                 5
         Case 1:20-cv-00807-JKB Document 57 Filed 04/01/21 Page 6 of 16



               A: Upper receivers for the AR-15 and the AR-10.

               Q: So this engineering support that you provided was separate and different from
               engineering support for the gas piston system?

               A: That particular was, yes.

               Q: And you also provided engineering support for the gas piston system, correct?

               A: Yes, sir.

               Q: Is any of that included in what you’re demanding in this complaint?

               A: Yes, sir.

(Exhibit 5, Brown Dep. 120:17-121:21.)

       Indeed, Mr. Kalua confirms Defendant manufactured an AR-15 “rifle that adapted the gas

piston [] as of the January 2019 SHOT Show” and was “still testing it.” (Ex. 4 at 103:12-104:9.)

In addition to the multiple videos that demonstrate Defendant’s successful adaptation of the gas

piston system to its rifles (see AMBI Mot. Summ. J. Exs. 12-18, ECF No. 43-15-21), Defendant

produced a report dated April 1, 2019 that details Defendant’s continued, successful testing of its

own rifles with the adapted gas piston system (the “Test Report”). (Id. at Ex. 8, ECF No. 43-11.)

The Test Report not only fails to note any problems with the gas piston system itself, but states

that “[w]ith the acquisition of the SAC piston system, modifications and design changes to fit the

needs of SAC were implemented,” (id. at Ex. 8 p. 4) and that “[a]ccuracy achieved with the rifle

is very promising and will be tested further with a variety of different ammunition. Particularly

match grade ammunition.” (Id. at Ex. 8 p. 8.) The Test Report confirms Defendant used the

manufacturing processes, designs, and tools Plaintiff provided to Defendant for its “AR” family

of upper receivers to the benefit of adapting the patented gas piston system to Defendant’s “M”

family of upper receivers. (Id. at Ex. 8 p. 4 (“Two rifles were used in this testing, both in the




                                                6
            Case 1:20-cv-00807-JKB Document 57 Filed 04/01/21 Page 7 of 16



carbine gas length, one 16 [inch] free floated Armalite M15 and one 11.5 [inch] free floated

Armalite M15 (endurance testing only).”)

          Despite Defendant’s protestations to the contrary, Plaintiff conferred benefits upon

Defendant that allow Defendant to manufacture and produce firearms adapted with the patented

gas piston system.

                 b. The Benefits Plaintiff Conferred Upon Defendant Exceed $75,000
                    in Value.

          The benefits Plaintiff conferred upon Defendant in the sharing its ideas and intellectual

property in connection with the Defendant’s use and integration of the Brown Patent into its

business and product offerings far exceed the plain value of Plaintiff’s engineering and consulting

services.

          In May 2019, Mr. Kalua voluntarily left the company. (AMBI Mot. Summ. J. Ex. 3, Kalua

Dep. 38:3 – 16). At that time, Mr. Kalua was in charge of Defendant’s “project” relating to

adaptation of the gas piston system. (Id. Ex. 6, Schincariol Dep. 91:17 – 19.) Prior to his departure

as CEO of Defendant, Mr. Kalua verbally informed Mr. Schincariol that Defendant “should go

into production” with the patented gas piston system. (Ex. 4, Kalua Dep. 126:2-20) (emphasis

added).

          Upon Mr. Kalua’s departure from Defendant, Mr. Schincariol attempted to get up to speed

with the status of the gas piston system project. (AMBI Mot. Summ. J. Ex. 6, Schincariol Dep.

143:2 – 4 (Mr. Kalua “was taking care of business, so that’s why, just after he left, I tried to find

out what was going on.”)). Accordingly, on June 6, 2019, Wanderley Ottoni, Defendant’s then

Chief Financial Officer, Jack Oliver, Defendant’s then Quality Control and Project Development

Manager, and Eugene O’Brien, Defendant’s then Operations Director, participated in a meeting at

Defendant’s office wherein they discussed the status of the gas piston system project. By email

                                                  7
          Case 1:20-cv-00807-JKB Document 57 Filed 04/01/21 Page 8 of 16



dated June 7, 2019, Mr. Ottoni circulated minutes of the meeting to, inter alios, Mr. Schincariol

and his counterparts located in Brazil. (Exhibit 6, Ottoni Dep. 93:19, Ex. 8.)

         At his July 29, 2020, deposition, Mr. Ottoni, whom Defendant identified as the corporate

designee for matters concerning the “monetary and non-monetary benefits which [Defendant] has

received from the [Brown] Patent, [Plaintiff’s] provision of engineering and consulting services to

[Defendant], and all of [Defendant’s] other dealings with [Plaintiff],” (id. Ottoni Dep. 18:22-19:7),

discussed the “Financial Assessment” of the gas piston system project referenced in the June 6,

2019 meeting minutes. 1

         Mr. Ottoni undertook a “Financial Assessment” of the gas piston project by performing

return on investment and payback analyses that included the Defendant firearm “models that were

identified by the technical area … that [would] potentially … benefit from [the Brown Patent]”,

namely, three (3) M-15 models and three (3) AR-10 models. (Id. Ottoni Dep. 107:3-109:11; id. at

Ex. 8 p. 4.) Mr. Ottoni calculated the “estimated benefit” to Defendant as follows (table reproduced

here):




1
  The June 6, 2019 meeting minutes reference a “Technical Assessment” of the patented gas piston
project. (Ex. 6 at Ex. 8 pp. 3-4.) The “Technical Assessment” is refuted by the evidence showing
the successful adaptation of the patented gas piston system onto firearms Defendant manufactures.
(See Section I.a., supra.) Additionally, Jason Kalua, Defendant’s former Chief Executive Officer,
disputes the sum and substance of the issues raised in the “Technical Assessment” portion of the
meeting minutes. (See Ex. 4, Kalua Dep. 128:7-129:20.)
                                                 8
         Case 1:20-cv-00807-JKB Document 57 Filed 04/01/21 Page 9 of 16



              Estimated Benefit
                                                M15 Family              AR10 Family

              Estimated Selling Price           1,400                   1,600
              Estimated Cost                    (1,000)                 (1,200)

              Gross Profit                      400                     400

              Gross Margin                      28.6%                   25.0%
              Avg SAC Gross Margin              20.0%                   20.0%

              Benefit %                         8.6%                    5.0%
              Benefit $                         120                     80

              Reverse Engineering (patent at 2.5 MM $)
              Estimated Volumes
                  Assuming even volumes 6,250                           6,250


(Id. at Ex. 8 p. 5.) Mr. Ottoni confirmed that for each family of firearms the “estimated cost”

includes “labor [and] any other cost attached to manufacturing the [firearm] to adapt a piston

system…” (Id. Ottoni Dep. 110:5-111:4.)

       Mr. Ottoni continued:

              Q: And at the end of the day, what does that tell you as far as what the estimated
              benefit was?

              A: We tried to estimate what would be … the potential benefit of future rifle, but
              then we needed to have the volume in order to say, “Okay: If I’m going to make
              like $120 per rifle sold in the M15 family and $80 for each rifle sold in the AR10
              family,” then we need to times this benefit for the expected volumes to be sold in
              order to get the number necessary to offset the investment made. That is basically
              a payback.

              Q: So if I read your table correct, am I correct in concluding that for every rifle sold
              – for every M15 rifle sold that adapted the AMBI piston system, that the benefit
              back to SAC would be 8.6 percent of the sales price?

              A: Yep.

(Id. Ottoni Dep. 115:21-116:16.)




                                                 9
        Case 1:20-cv-00807-JKB Document 57 Filed 04/01/21 Page 10 of 16



       Mr. Oliver, who also attended the June 6, 2019, meeting, testified concerning the

“Timeline” referenced in the meeting minutes. (Id. at Ex. 8 p. 6.) Regarding the “CAD/Design

Validation” estimated to take five (5) to eight (8) weeks of the manufacturing process, Mr. Oliver

explained:

               A: We would have all the drawings. We’d have Al – Al Garcia, our CAD technician
               – we would have him follow our template for other drawings. We would bring those
               new components in. He would do all the drawings, 2D and 3D models. Have them
               tolerated. We’d do tolerance stack analysis against the components. The other
               components that aren’t new that we would want to use in this assembly. And then
               basically I would review them with him and we’d basically double check each
               other’s work to make sure there was no issues. We’d basically validate were there
               any other potential issues either in manufacturing or tolerance stack or material
               selection. Anything like that.

(Exhibit 7, Oliver Dep. 173:4-174:4.) However, Plaintiff performed the requisite “CAD/Design

Validation” work as part of the additional engineering and consulting services Defendant requested

of Plaintiff, (see Ex. 5, Brown Dep. 120:17-121:21), saving Defendant five (5) to eight (8) weeks

in its manufacturing process and labor costs associated with Mr. Oliver and Mr. Garcia performing

the “CAD/Design Validation” work Mr. Oliver described in his deposition.

       The benefits Plaintiff conferred upon Defendants as a result of Defendant requesting, and

Plaintiff providing, engineering support and consulting services that encompassed and extended

beyond the patented gas piston system disclosed in the Brown Patent to Defendant’s overall

manufacturing processes allow Defendant to manufacture and produce firearms adapted with the

patented gas piston system. Defendant estimates receiving the benefit of 8.6% of the sales price

for every M15 family of firearms sold that adapted the patented gas piston system, and 5.0% of

the sales price for every AR10 family of firearms sold that adapted the patented gas piston system.

While Plaintiff sold its Brown Patent to Defendant, Plaintiff owns all rights to its ideas and




                                                10
        Case 1:20-cv-00807-JKB Document 57 Filed 04/01/21 Page 11 of 16



intellectual property that are part of the engineering support and consulting services. Plaintiff has

effectively licensed those ideas and intellectual property to Defendant.

       Yet Defendant claims it has not sold, or even offered for sale, any product incorporating

the gas piston system falling within the scope of the Brown Patent. (Ex. 2 at 3.) However, that does

not end the unjust enrichment damages inquiry. In Maryland, “[s]ometimes when the unjust

enrichment of the defendant cannot otherwise be measured, the reasonable value of the services

received, but not paid for, is the measure of the unjust gain. In the context of quasi-contract,

however, the reasonable value of the services is viewed through the prism of the defendant's gain

or enrichment rather than through the prism of the plaintiff's loss. The dollar amount may be the

same, but the theory of recovery is different.” Alternatives Unlimited, Inc. v. New Baltimore City

Bd. of Sch. Com'rs, 155 Md. App. 415, 486–87 (2004). (emphasis added). The Alternatives

Unlimited Court continues: “[T]he reasonable market value of plaintiff's services can be viewed

as the correct remedy in most quantum meruit cases, even in many cases in unjust enrichment

because reasonable value can be viewed as the defendant's gain in certain situations. The value of

the plaintiff's services measures the defendant's gain when the defendant requests the work: the

defendant's benefit is receiving what he or she requested. Those requested services have a market

value.” Id. at 487. (emphasis in original); see also, Brault Graham, LLC v. Law Offices of Peter

G. Angelos, P.C., 211 Md.App. 638 (2013).

       Plaintiff should receive a reasonable royalty for every firearm Defendant would

hypothetically sell that adapts the patented gas piston system; especially given Defendant obtained

Plaintiff’s trade secrets and know-how related to adapting the gas piston system onto Defendant’s

firearms and incorporated those trade secrets and know-how into its manufacturing process. See,

AirFacts, Inc. v. de Amezaga, CV DKC 15-1489, 2020 WL 6874313, at *9-10 (D. Md. Nov. 23,



                                                 11
         Case 1:20-cv-00807-JKB Document 57 Filed 04/01/21 Page 12 of 16



2020) (When a Plaintiff cannot show damages for misappropriation of a trade secret, the “approach

is to measure the value of the secret to the defendant. This is usually the accepted approach where

the secret has not been destroyed and where the plaintiff is unable to prove specific injury … In

such a case: the ‘appropriate measure of damages ... is not what plaintiff lost, but rather the

benefits, profits, or advantages gained by the defendant in the use of the trade secret.’ … Because

the primary concern in most cases is to measure the value to the defendant of what he actually

obtained from the plaintiff, the proper measure is to calculate what the parties would have agreed

to as a fair price for licensing the defendant to put the trade secret to the use the defendant intended

at the time the misappropriation took place.”)

       In this case, Defendant requested, and Plaintiff provided, engineering and consulting

services to adapt the gas piston system onto firearms Defendant manufactures. (See Section I.a.,

supra.) Defendant’s benefit is receiving what Defendant requested – the ability to adapt the gas

piston system onto its firearms. Plaintiff values the requested engineering and consulting services

at approximately $222,000.00. (AMBI Mot. Summ. J. Mem. Supp. at 5, ECF No. 43-2.) Defendant

presents no evidence to refute the claimed value of Plaintiff’s services. Therefore, the benefit

Plaintiff conferred upon Defendant greatly exceeds $75,000 in value.

        II.     This Court Should Continue to Exercise Supplemental Jurisdiction
                Over Plaintiff’s Unjust Enrichment Claim

        Trial courts “enjoy wide latitude in determining whether or not to retain jurisdiction over

state claims when all federal claims have been extinguished.” Shanaghan v. Cahill, 58 F.3d 106,

110 (4th Cir. 1995). As the Shanaghan Court notes: “Among the factors that inform this

discretionary determination are convenience and fairness to the parties, the existence of any

underlying issues of federal policy, comity, and considerations of judicial economy.” Id.;

Carnegie-Mellon University v. Cohill, 484 U.S. 343, 350 n.7, 108 S.Ct. 614, 619 n. 7, 98 L.Ed.2d

                                                  12
        Case 1:20-cv-00807-JKB Document 57 Filed 04/01/21 Page 13 of 16



720 (1988). Here, convenience and fairness to the parties and considerations of judicial economy

compel this Court to continue to exercise supplemental jurisdiction over Plaintiff’s unjust

enrichment claim. See 28 U.S.C. § 1367.

       This Court is well-informed of the facts underpinning the dispute between Plaintiff and

Defendant. What’s more, the parties have engaged in written discovery through the exchange of

interrogatories and responses to requests for production of documents. Further, the parties have

expended time and resources in taking and defending fact and expert witness depositions. What

remains is for this Court to (i) enter a final money judgement in favor of Plaintiff and against

Defendant on Plaintiff’s breach of contract claim that includes prejudgment interest and

assessment of costs; (ii) determine the appropriate award for Plaintiff’s attorney’s fees under 35

U.S.C.A. § 285 (“The court in exceptional cases may award reasonable attorney fees to the

prevailing party.”); and (iii) preside over trial on the merits of Plaintiff’s unjust enrichment claim

– all of which should occur in a relatively short period of time. One the other hand, should this

Court remand to state court Plaintiff’s unjust enrichment claim, the case will be in a procedural

quagmire before the Circuit Court for Baltimore County, Maryland.

       For the reasons stated, this Court should continue to exercise supplemental jurisdiction

over Plaintiff’s unjust enrichment claim.

       III.    This Court Retains Subject Matter Jurisdiction to Consider Plaintiff’s
               Claim for Attorney’s Fees Under 35 U.S.C.A. § 285.

       As a result of the Summary Judgment Order, this Court resolved Plaintiff’s breach of

contract claim (Count I) insofar as concluding Plaintiff is entitled to a money judgment against

Defendant in the remaining principal sum due under the Patent Purchase Agreement in the amount

of One Million Four Hundred Thousand and 00/100 Dollars ($1,400,000.00). In its Complaint,




                                                 13
        Case 1:20-cv-00807-JKB Document 57 Filed 04/01/21 Page 14 of 16



Plaintiff also seeks prejudgment interest and attorney’s fees. (Second Amended Complaint at 8,

ECF No. 42.)

       Prejudgment interest is allowable as a matter of right when the obligation to pay and the

amount due had become certain, definite, and liquidated by a specific date prior to judgment so

that the effect of the debtor's withholding payment was to deprive the creditor of the use of a fixed

amount as of a known date. Ali v. CIT Technology Financing Services, Inc., 188 Md.App. 269

(2009), judgment aff’d, 416 Md. 249 (2010). Here, the Patent Purchase Agreement (the

“Agreement”) provides Defendant will pay “the sum of Two and one half Million Dollars

($2,500,000.00)” in “monthly installments of $100,000.00 USD for 25 months by electronic bank

transfer. Payments shall begin in September and be executed on the same day each month.” (See

Patent Purchase Agreement, AMBI Mot. Summ. J. Ex. 2, ECF No. 43-5.) Pursuant to terms of the

Agreement, Defendant paid the first installment on September 15, 2008, but failed to pay the

monthly installment due August 15, 2019, and the monthly installment due for each month

thereafter. (Second Amended Complaint ¶¶ 16-17, ECF No. 42.) Accordingly, as of April 1, 2021,

Plaintiff is entitled to prejudgment interest 2 in the amount of $79,944.29.

       Once this Court enters final judgment on Plaintiff’s breach of contract claim, Plaintiff will

file a Motion for an Award of Attorney’s Fees (the “Attorney Fee Motion”) pursuant to Fed. R.

Civ. P. 54(d)(2). The Attorney Fee Motion will, inter alia, specify 35 U.S.C.A. § 285 and other

grounds entitling Plaintiff to the award. As of the filing of this supplemental brief, Plaintiff will




2
 The Maryland Constitution sets the legal rate of interest at six percent per annum, unless the
General Assembly provides otherwise. See Md.Const. art. III, § 57; Travel Comm., Inc. v. Pan Am.
World Airways, Inc., 91 Md. App. 123, 189, 603 A.2d 1301, 1333 (1992).



                                                 14
        Case 1:20-cv-00807-JKB Document 57 Filed 04/01/21 Page 15 of 16



seek attorney’s fees in the amount of no less than $191,127.16. 3 Even if this Court were to remand

Plaintiff unjust enrichment claim to state court, this Court would retain subject matter jurisdiction

to consider the Attorney Fee Motion. Samsung Electronics Co., Ltd. V. Rambus, Inc., 398 F. Sup.

2d 470 (E.D. Va. 2005). In rejecting defendant’s argument that the court lacked jurisdiction to

consider the Section 285 fee claim due to mootness of the underlying invalidity claim, the Samsung

Court held it “retains jurisdiction to ‘consider collateral issues after an action is no longer

pending.’”, id. at 482 (quoting Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 395, 110 S.Ct.

2447, 110 L.Ed.2d 359 (1990)). The Samsung Court stated certain “covenants not to sue ‘do not

deprive the Court of jurisdiction to decide Samsung’s claim for attorney’s fees.’” Id. at 483-84.

       The continued jurisdiction of this Court to “consider collateral issues” provides further

support for this Court to continue to exercise supplemental jurisdiction over Plaintiff’s unjust

enrichment claim.

                                         CONCLUSION

       Defendant requested Plaintiff provide the engineering and consulting services to adapt the

gas piston system onto firearms Defendant manufactures. Plaintiff provided those services by

sharing its ideas and intellectual property and providing its time and experience in connection with

the Defendant’s use and integration of the Brown Patent. Plaintiff conferred benefits upon

Defendant that allow Defendant to manufacture and produce firearms adapted with the Brown

Patent. Any commercial failure of the Brown Patent is solely the result of Defendant’s decision to

abandon the gas piston system project and has nothing to do with Plaintiff.




3
  The $191,127.16 is reflective of invoicing to Plaintiff from the law firm of Kelly Dorsey, P.C.
accounting through December 31, 2020. There are also expert fees and expenses, together with
attorney’s fees of Plaintiff’s patent counsel and continued invoicing by Kelly Dorsey, P.C. through
disposition of this case that Plaintiff will seek to recover.
                                                 15
        Case 1:20-cv-00807-JKB Document 57 Filed 04/01/21 Page 16 of 16



       For the reasons and evidence provided herein, this Court should retain supplemental

jurisdiction over Plaintiff’s claim for unjust enrichment.

                                                       Respectfully submitted,

                                                       KELLY DORSEY, P.C.

Dated: April 1, 2021                              By: /s/ Gregory A. Dorsey
                                                      Gregory A. Dorsey (Federal Bar No. 25218)
                                                      10320 Little Patuxent Parkway, Suite 608
                                                      Columbia, Maryland 21044
                                                      Tel: (410) 740-8750; Fax: (443) 542-0069
                                                      gdorsey@kellydorseylaw.com

                                                       Attorneys for AMBIMJB, LLC

                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Supplemental Memorandum was served on April 1,

2021, via the Court’s electronic filing system upon:

       Steven E. Tiller
       stiller@wtplaw.com
       Timothy R. Willman
       twillman@wtplaw.com
       WHITEFORD, TAYLOR & PRESTON, L.L.P.
       7 Saint Paul Street, Suite 1500
       Baltimore, Maryland 21202
       (410) 347-8700

       Attorneys for Strategic Armory Corps, L.L.C.


                                                             /s/ Gregory A. Dorsey




                                                 16
